Appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, A.J.), entered May 31, 2005. The order, among other things, directed the sale of so much of defendant’s equipment and real property as necessary to satisfy the outstanding judgments.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Webb v Torrington Indus., Inc. ([appeal No. 1] 28 AD3d 1216 [2006]). Present—Pigott, Jr., P.J., Scudder, Kehoe, Green and Hayes, JJ.